IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00433-CR

KRISTOFFER LANCE RHYNE,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 440th District Court
                              Coryell County, Texas
                             Trial Court No. 18-25202


                           MEMORANDUM OPINION

       Kristoffer Lance Rhyne was convicted of Aggravated Assault with a deadly

weapon and sentenced to 12 years in prison. We affirm the trial court's judgment.

       Rhyne's appointed counsel filed a motion to withdraw and an Anders brief in

support of the motion asserting that counsel has diligently reviewed the appellate record

and that, in counsel’s opinion, the appeal is frivolous. See Anders v. California, 386 U.S.
738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Counsel's brief evidences a professional

evaluation of the record for error, and the brief and other documents sent to us by counsel
evidence compliance with the other duties of appointed counsel. We conclude that

counsel has performed the duties required of appointed counsel. See Anders, 386 U.S. at

744; High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978); see also Kelly v. State, 436
S.W.3d 313, 319-320 (Tex. Crim. App. 2014); In re Schulman, 252 S.W.3d 403, 407 (Tex.

Crim. App. 2008).

       In reviewing an Anders appeal, we must, "after a full examination of all the

proceedings, ... decide whether the case is wholly frivolous." Anders, 386 U.S. at 744; see

Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); accord Stafford v.

State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991). An appeal is "wholly frivolous" or

"without merit" when it "lacks any basis in law or fact." McCoy v. Court of Appeals, 486
U.S. 429, 439 n. 10, 108 S. Ct. 1895, 100 L. Ed. 2d 440 (1988). After a review of the entire

record in this appeal, we have determined the appeal to be wholly frivolous. See Bledsoe

v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). Accordingly, we affirm the trial

court's judgment.

       Counsel's motion to withdraw from representation of Rhyne is granted.



                                          TOM GRAY
                                          Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Affirmed
Motion granted
Opinion delivered and filed October 14, 2020
Do not publish
[CR25]

Rhyne v. State                                                                         Page 2